UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment #1 þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-52870 CAVICO CORP. (Name of Issuer in its charter) Delaware 20-4863704 (State of incorporation) (I.R.S. Employer Identification No.) 17011 Beach Blvd., Suite 1230, Address of principal executive offices (Zip Code) Issuer's telephone number:714-843-5456 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or anon-accelerated filer. Large accelerated filer ¨ Accelerated filer ¨Non-accelerated filer ¨Smallerreportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ The number of shares outstanding of the registrant's Common Stock, $0.001 par value, was 3,047,795 as ofMay 14, 2010. 1 CAVICO CORP. QUARTERLY REPORT ON FORM 10-Q For the Quarter Ended March 31, 2010 INDEX Page Number PART I - FINANCIAL INFORMATION Item 1- Unaudited Consolidated Financial Statements 4 Unaudited Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 4 Unaudited Consolidated Statements of Operations and Comprehensive Income for The Three Months Ended March 31, 2010 and 2009(Restated) 5 Unaudited Consolidated Statements of Cash Flows for The Three Months Ended March 31, 2010 and 2009(Restated) 6 Unaudited Condensed Notes to Consolidated Financial Statements 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3- Quantitative and Qualitative Disclosures about Market Risk 32 Item 4- Controls and Procedures 32 PART II - OTHER INFORMATION Item 1- Legal Proceedings 34 Item 1A- Risk Factors 34 Item 2- Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3- Defaults Upon Senior Securities 34 Item 4- Submission of Matters to a Vote of Security Holders 34 Item 5- Other Information 34 Item 6- Exhibits 34 SIGNATURES 35 2 PART I - FINANCIAL INFORMATION EXPLANATORY NOTE This Amendment No.1 (“Amendment”) on Form 10-Q/A amends the Quarterly Report of Cavico Corp. (the "Company") on Form 10-Q for the fiscal quarter ended March 31, 2010, as filed with the Securities and Exchange Commission on May 17, 2010 (the "Original Filing"). This Amendment is being filed for the purpose of correcting errors in the financial statements for the three months ended March 31, 2009.These errors were for certain unrecorded bad debt expense and writeoffs of certain amounts recorded as work in process and advances as described in Note 15 to the financial statements. This Amendment is an amendment and restatement of the Original Report in its entirety in order to provide a complete presentation. Except as stated herein, this Amendment does not reflect events occurring after the date of the filing of the Original Report. 3 ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS CAVICO CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March31,2010 December31,2009 ASSETS Current Assets: Cash $ $ Investments, available for sale Equity method investment in Cavico Mining - Accounts receivable -trade- net Receivable – other Inventory Work in process Receivables from and advances torelated parties Other current assets Total current assets Fixed Assets: Land and building development costs Temporary housing assets Machinery and equipment Vehicles Office and computer equipment Less accumulated depreciation ) Net fixed assets Intangible Assets: Goodwill Licenses – net Net intangible assets Other Non Current Assets: Investments, cost method Long-term retention receivables Prepaid expenses Long-term work in process Long-term advances related parties Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities: Accounts payable $ $ Accounts payable – related parties Accrued expenses Advances from customers Payable to employees Notes payable - current Notes payable - related parties Current portion of capital lease obligations Total current liabilities Long-Term Liabilities: Long-term advances from customer Capital lease obligations – long-term Long-term debt Total long-term debt TOTAL LIABILITIES Commitments and Contingencies - - Stockholders' Equity: Preferred stock:$.001 par value - 25,000,000 authorized, none issued and outstanding - - Common stock, $.001 par value; 300,000,000 shares authorized; 3,274,942 shares issued and 3,047,795 shares outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total Cavico Corp. stockholders' equity (deficit) ) Non-controlling interest Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 4 CAVICO CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) ThreeMonthsEndedMarch31, 2010 2009 (Restated) Revenues: Civil construction $ 10,080,570 $ 9,968,577 Mining construction 767,346 - Commercial activities 3,754,390 1,885,665 Total revenue 14,602,306 11,854,242 Cost of Goods Sold: Civil construction 9,112,185 8,153,577 Mining construction 743,720 - Commercial activities 3,420,957 1,634,088 Total cost of goods sold 13,276,862 9,787,665 Gross Profit 1,325,444 2,066,577 OperatingExpenses: Selling expenses 138,835 18,319 Bad debt expenses 222,290 30,286 General & administrative expenses 1,754,913 1,467,137 Total operating expenses 2,116,038 1,515,742 Total income(loss) from operations (790,594 ) 550,835 Other income (expenses): Gain on disposal of assets - 8,193 Other income (expense) 16,210 (16,569 ) Income from investment in Cavico Mining - 24,747 Gain (loss) on foreign currency exchange (12,654 ) 65,500 Gain on investment at acquisition 154,159 - Interest income 24,295 45,617 Interest expense (400,500 ) (457,041 ) Total other income ( expense) (218,490 ) (329,553 ) Income(loss) before income taxes and minority interest (1,009,084 ) 221,282 Income taxes expenses (196,938 ) (226,214 ) Net loss (1,206,022 ) (4,932 ) Net income attributable to noncontrolling interest 279,165 65,454 Net loss attributable to Cavico Corp. $ (1,485,187 ) $ (70,386 ) Other comprehensive income: Unrealized loss oninvestments available for sale (118,637 ) (99,370 ) Foreign currency translation adjustment (1,113,801 ) 26,396 Comprehensive income(loss) $ (2,438,460 ) $ (77,906 ) Comprehensive income(loss) attributable to the noncontrolling interest (522,194 ) (59,991 ) Comprehensive income(loss) attributable to Cavico Corp $ (1,916,266 ) $ (137,897 ) Per Share Information: Weighted average number of common shares outstanding-basic and diluted 3,047,795 3,047,795 Net income per common share-basic and diluted $ (0.49) $ (0.02) The accompanying condensed notes are an integral part of these consolidated financial statements. 5 CAVICO CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) ThreeMonthsEndedMarch31, 2010 2009 (Restated) Cash Flows From Operating Activities: Net loss $ (1,206,022 ) $ (4,932) Adjustments to reconcile net income(loss) to net cash used in operating activities: Depreciation and amortization 1,487,700 1,163,038 Changes in provisions 222,290 - Gain on sale of fixed assets - (8,193 ) Income from investment in Cavico Mining - (24,747 ) Gain on investment at acquisition (154,159) (Gain)loss on foreign currency exchange 12,655 (65,500) Changes in assets and liabilities: Increase in accounts receivable and other current assets (4,970,360 ) (3,353,405 ) Decrease (Increase )in inventory 430,101 (82,324 ) Increase in construction WIP (3,493,625 ) (3,396,691 ) Decrease in other assets 203,019 110,547 Increase in advances from customer 2,098,249 2,715,549 Decrease in payable to employees (1,130,997 ) (1,600,510 ) Increase in accounts payables and accrued expenses 2,519,975 3,556,123 Total adjustments (2,775,152 ) (986,113 ) Net Cash Used in Operating Activities (3,981,174 ) (991,045 ) Cash Flows from Investing Activities: Purchase of property, equipment and intangible assets (98,795 ) (911,334 ) Cash acquired in the acquisition of a subsidiary 116,401 Purchase of investments in nonconsolidated companies and joint stock company (747,796 ) (32,402 ) Proceeds from sales of fixed assets 9,216 Proceeds from withdrawals of investments 40,518 - Net Cash Used in Investing Activities (689,672 ) (934,520 ) Cash Flow From Financing Activities: Proceeds from contribution by minority interests 711,391 2,946 Dividends paid to minority interest (83,846 ) (62,972 ) Proceeds from notes payable 25,413,294 21,567,919 Proceeds from notes payable - related parties 7,995 19,192 Payments of notespayable (20,176,475 ) (19,175,495 ) Payments of notes payable- related parties (19,931 ) (4,750 ) Payments of capital leases obligations (147,687 ) (24,985 ) Net Cash Provided By Financing Activities 5,704,741 2,321,855 Increase in Cash 1,033,895 396,290 Cash at Beginning of period 2,391,316 3,002,239 Effect of foreign currency translation (92,932 ) 4,542 Cash at End of period $ 3,332,279 $ 3,403,071 Supplemental Cash Flow Information: Interest paid $ 1,646,427 $ 1,406,984 Taxes paid $ 22,184 $ 3,201 Non-CashInvesting and Financing Activities: Assets acquired under capital lease $ 322,054 $ - Non cash changes to assets and liabilities due to the consolidation ofsubsidiaries previously accounted for asequity method investments; Accounts receivable and other current assets $ 4,230,971 $ - Inventory $ 496,043 $ - Construction Work in Progress $ 10,471,178 $ - Other Assets $ 1,067,308 $ - Accounts payable & Accrued expenses $ 2,797,233 $ - The accompanying condensed notes are an integral part of these consolidated financial statements. 6 CAVICO CORP. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 and 2009 (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION The interim unaudited consolidated financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein.It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the period ended December 31, 2009 and notes thereto included in the Company's Form 10-K.The Company follows the same accounting policies in the preparation of consolidated interim reports.Results of operations for the interim periods are not indicative of annual results. The Company Cavico Corp. and Subsidiaries, (the Company) was organized as a Delaware corporation on September 13, 2004, to engage in any lawful act or activity for which corporations may be organized. At the time of incorporation, the Company was named Laminaire Corp. and in November 2004 the name was changed to Agent 155 Media Group, Inc.In April 2006, the Company entered into an “Asset Purchase Agreement” with Cavico Vietnam Joint Stock Company, a joint stock company duly organized and existing under the laws of Socialist Republic of Vietnam.Under this purchase agreement, Agent 155, the buyer, transferred 1,975,000 shares of the Company’s common shares for all assets and liabilities of Cavico Vietnam Joint Stock Company (“CVJSC”) following a 300-to-1 reverse stock split of Agent 155 common stock. On May 2, 2006, following the consummation of the Asset Purchase Agreement, the name of the Company was changed to Cavico Corp. The merger of Agent 155 Media Group, Inc. with CVJSC was accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of CVJSC obtained control of the consolidated entity (the "Company"). Accordingly, the merger of the two companies is recorded as a recapitalization of Agent 155 Media Group, Inc., with CVJSC being treated as the continuing entity. The historical financial statements presented are those of CVJSC.CVJSC changed its name to Cavico Vietnam Company Limited. Cavico Vietnam Company Limited,a construction and investment company headquartered in Hanoi, Vietnam, has main operations including the following: constructing power projects, shoveling mine soil and stone, constructing transport and irrigation works, industrial and civil construction, leasing machines and equipment, trading production and consumption materials, machines and equipment for construction, transport, irrigation, and power projects installation. NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying unaudited consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, majority owned subsidiaries and all entities in which the Company has less than fifty percent ownership that are variable interest entities in which the Company is the primary beneficiary. Cavico Energy Construction, Cavico Tower, Cavico Manpower, Cavico Stone and Mineral and Cavico Land are considered to be variable interest entities in which the Company is the primary beneficiary. The Company is the primary beneficiary because the Company expects to absorb more than 50% of expected losses and residual returns from all of these five less than fifty percent owned entities. The Company exercises significant control over all of its consolidated entities though shared management, guarantees of indebtedness, inter-company credit lines, shared use of assets and control of major contracts. Some of these consolidated entities were able to raise working capital by selling the shares to independent third parties without affecting the benefits received from these entities.Loss generated from the entities in which the Company has less than fifty percent ownership shares was $303,826 and income of $37,339 for the periods ended March 31, 2010 and 2009, respectively. 7 All significant intercompany accounts and transactions have been eliminated. The consolidated financial statements include the accounts of the parent company, Cavico Corp., and its following subsidiaries: %ofOwnership Subsidiary Cavico Vietnam Company Limited % Cavico Bridge and Underground Construction JSC 66 % Cavico Mining and Construction JSC 50% % Cavico Trading JSC 63 % Cavico Construction and Infrastructure Investment JSC 69 % Cavico Power and Resource JSC 78 % Cavico Transport JSC 69 % Cavico Hydropower Construction JSC 73 % Cavico Energy Construction JSC 38 % Cavico Tower JSC 37 % Cavico Industry and Technical Service JSC 64 % Cavico Manpower JSC 40 % Cavico Stone and Mineral JSC 45 % Cavico PHI Cement JSC 93 % Cavico Luong Son JSC 94 % Cavico Land JSC 15 % Cavico Son La JSC % Cavico Mining and Construction JSC Cavico Vietnam Mining and Construction Joint Stock Company (Cavico Mining) formerly known as Cavico Vietnam Mining and Construction Limited, was established on March 26, 2002 with principal activities in mining construction and civil construction, especially in connection with mining and dam construction, equity investments in mines, power supply plants and land development projects. On June 13, 2006, Cavico Vietnam Mining and Construction Company Limited was changed to joint stock company following Business registration Certificate issued by Hanoi Department of Planning and Investment. The Company’s share capital as stated in its Business Registration Certificate is VND 80,610,060,000 (approximately $4.3 million). Currently, Cavico Mining shares are traded over the Hochiminh City Stock Exchange. In accordance with current rules promulgated by the Vietnam State Security Committee relating to foreign ownership of publicly traded Vietnamese entities, we had to reduce our ownership in this entity to 50.16% in 2006. In 2008, our percentage of ownership was reduced to 25.55% with total equity amount of $1,315,704 from 39.13% at December 31, 2007 due to additional sale of ownership.As of December 31, 2009, the Company’s ownership in Cavico Miningremained at 25.55%. On December 11, 2009, Cavico Corp., Cavico Vietnam and Cavico Mining entered into a Stock Purchase Agreement, pursuant to which the Company and its subsidiaries agreed to purchase from Cavico Mining a total of 4,000,000 ordinary shares of Cavico Mining at Vietnamese Dong 16,894 per share (approximately $0.91 per share based on current exchange rates) in exchange for debt owed to the Company and its subsidiaries by Cavico Mining. On February 11, 2010, this Stock Purchase Agreement was consummated. As a result of the acquisition of an additional 4,000,000 shares of Cavico Mining to own 50.24% of Cavico Mining’s common stock, the Cavico Mining was included in the unaudited consolidated financial statements for the period ending March 31, 2010. 8 Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Such estimates may be materially different from actual financial results. Significant estimates include the recoverability of long-lived assets and the collectability of accounts receivable. The Company’s consolidation of the entities with less than 50% ownership, such as Cavico Energy, Cavico Manpower, Cavico Tower Cavico Land and Cavico Stone and Mineral was based on an assumption that these entities are variable interest entities in which the Company is the primary beneficiary and will absorb more than 50% of expected losses and residual returns and has the ability to make economic decisions on behalf ofthe variable interest entities. Accounts Receivable The Company grants credit to customers within Vietnam and does not require collateral. The Company’s ability to collect receivables is affected by economic fluctuations in the geographic areas and industries served by the Company. Reserves for uncollectable amounts are provided, based on past experience and a specific analysis of the accounts, which management believes are sufficient.The Company reserves balances as follows; 100% reserve: Accounts over 365 days with no activities during the year, 15% reserve for account over 365 days with activities during the year, 10% reserve for accounts balances over 271-365 days, and5% reserve for accounts balances in 180-270 days.Although the Company expects to collect amounts due, actual collections may differ from the estimated amounts. As of March 31, 2010 and December 31, 2009, the Company had a reserve for doubtful accounts of $1,210,710 and $751,940, respectively. Work in Process Work in process includes the costs of production such as materials, labor, overhead and interest cost on projects not yet recognized as revenue.The interest costs included in work in process were $4,749,753 and $3,133,416 at March 31, 20010 and December 31, 2009, respectively. The Company had $10,959,814 and $3,054,564 in long term work in process at March 31, 2010 and December 31, 2009, respectively, which will be recorded as cost of goods sold when certified revenue is recognized. Reserves for uncollectible amounts are provided and are periodically reviewed for collectability and any costs not expected to have future value are written off. As of March 31, 2010 and December 31, 2009, the reserves against both long term and short term work in process were $1,719,873 and $640,616, respectively. Advances The Company advances to employees for salaries and business expenses. Since the employees traditionally choose to defer their salary payments to a later date, the Company pays the advances to employees throughout the year.When the salary advances are not paid back, the Company has a right to offset against the salary payable amount. The advances not paid back within the agreed date are reviewed to determine if they need to be expensed or offset against the salaries payable. The advances for business expenses are charged to expenses when the employees turn in the expense report within one month from the date of expense incurred. If the advance amounts are not collectible, the Company can offset against employee payable. Advances are included in Receivable-Other. As of March 31, 2010 and December 31, 2009, the Company had a balance of $2,470,385 and $1,364,426, respectively. Property and Equipment Property and equipment, including renewals and betterments, are stated at cost. Assets acquired under capital leases are recorded at lease inception at the lower of the present value of the minimum lease payments or the fair market value of the related assets.The Company follows the practice of capitalizing property and equipment purchased over $600.The cost of ordinary maintenance and repairs is charged to operations while renewals and replacements are capitalized.Depreciation and amortization are computed on the straight-line method over the following estimated useful lives of the related assets, which range from three to ten years, and are as follows: Temporary housing assets 5 years Machinery and Equipment 5 to 7 years Vehicles 3 to 10 years Office Equipment 3 to 8 years Depreciation expense for the three-months ended March 31, 2010 and 2009 was $1,487,700 and $1,163,038, respectively. Fair Value of Financial Instruments The carrying amount of cash, cash equivalents, investment securities, notes payable, accounts receivable, accounts payable and accrued expenses are considered to be representative of their respective fair values because of the short-term nature of these financial instruments. The carrying amount of the notes payable and long-term debt are reasonable estimates of fair value as the loans bear interest based on market rates currently available for debt with similar terms. Effective January1, 2008, the Company reports the financial assets and liabilities at fair value as categorized in one of the following types of investments based upon the methodology for determining fair value. 9 Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company utilizes various approaches to measure fair value for available- for-sale securities. Long-term Retention Receivable Construction contracts include a two to three year warranty period that is part of the construction contract. The Company has recorded $12,955,560 and $11,400,629as long term retention receivable at March 31, 2010 and December 31, 2009, respectively. The retention receivable is reviewed each month (at minimum each quarter) to determine if any account needs to be reserved when the collection of receivable is doubtful or when the future realization of WIP on the project into revenues is uncertain. The Company reserved for doubtful accounts of $29,866 and $57,157 as of March 31, 2010 and December 31, 2009.To date, the Company has not incurred any warranty costs. Concentration of Customer and Credit Risk The Company generated42% and67% of total revenues frommajor customers, in the periods ended March 31, 2010 and 2009, respectively. The accountsreceivable balance for these customers at March 31, 2010 and 2009 was $15,118,811 and $17,487,365, respectively. The Company invests its excess cash in government bonds and other highly liquid debt instruments of financial institutions and corporations with strong credit ratings.The Company has established guidelines relative to diversification and maturities to safely maintain an adequate level of liquidity. Revenue Recognition The Company recognizes revenues from construction projects based upon work that is periodically certified as completed by the customer or which is virtually complete. The Company considers the title to work performed passes to the customer upon certification by the customer. Production costs, including materials, labor and subcontractor costs are allocated to revenue based upon the ratio of total costs incurred to date compared to total work to date.Costs related to work performed but not completed are included in work in progress. Customer-furnished materials, labor, and equipment, and in certain cases subcontractor materials, labor, and equipment are included in revenues and cost of goods sold when management believes that we are responsible for the acceptability of the project by client. Contracts are not segmented between types of services such as engineering and construction, and accordingly, gross margin is recognized under construction services. The Company recognized uncollectible work in process as a contract loss in the period it is determined to be not collectible. Claims against customers are recognized as revenue upon settlement. The Company had $4,698,644 and $3,054,564 for the claims included in work-in-progress as of March 31, 2010 and December 31, 2009, respectively. In most of these claims, the work has been completed based on specification, but the pricing was not approved by the customer. During the periods ended March 31, 2010 and 2009, the Company recognized $1,659,305 and $689,879, respectively as revenue related to outstanding claims.Revenues recognized in excess of amounts billed are classified as current assets under contract work-in-progress. Amounts billed to clients in excess of revenues recognized to date are classified as current liabilities under advances from customers. The zero profit method permits the recognition of work performed (uncertified) as revenue at zero profit. Under this method, the Company would recognize the current increases in work in process as revenue and cost of goods sold with zero profit. The Company would recognize additional revenue and expenses at zero profit of $3,792,057 and $2,953,593, respectively for the period ended March 31, 2010 and 2009. Sales revenue from commercial activities, such as sales of construction materials or steel fabrication, is recognized at the date when goods are delivered and accepted by the buyer and all significant risks and rewards relating to the ownership of the goods have been passed to the buyer. Other Comprehensive Income The Company reports and displays comprehensive income and its components in a full set of general-purpose financial statements. The Company’s unrealized loss of $1,113,801 and unrealized gain of$26,396 for the three months ended March 31, 2010 and 2009, respectively relate to the translation of financial statements from Vietnamese Dong to US Dollars. The Company also recorded an unrealized loss of $118,637 and of $99,370 on investments available for sale for the three months ended March 31, 2010, and 2009, respectively. 10 Reclassifications Certain prior year items have been reclassified to conform to the current year presentation. The reclassifications had no material impact on the Consolidate Financial Statements. Recent Pronouncements In October 2009, the FASB issued ASU 2009-13 that revises accounting and reporting requirements for arrangements with multiple deliverables. This update allows the use of an estimated selling price to determine the selling price of a deliverable in cases where neither vendor-specific objective evidence nor third-party evidence is available, which is expected to increase the ability for entities to separate deliverables in multiple-deliverable arrangements and, accordingly, to decrease the amount of revenue deferred in these cases. Additionally, this update requires the total selling price of a multiple-deliverable arrangement to be allocated at the inception of the arrangement to all deliverables based on relative selling prices. In October 2009, the FASB issued ASU 2009-14to clarify which revenue allocation and measurement guidance should be used for arrangements that contain both tangible products and software, in cases where the software is more than incidental to the tangible product as a whole. More specifically, if the software sold with or embedded within the tangible product is essential to the functionality of the tangible product, then this software, as well as undelivered related software elements is excluded from the scope of existing software revenue guidance, which is expected to decrease the amount of revenue deferred in these cases. In January 2010, the FASB issued ASU 2010-06 to improve disclosures about fair value measurements. ASU 2010-6 clarifies certain existing disclosures and requires new disclosure regarding significant transfers in and out of Level 1 and Level 2 of fair value measurements and the reasons for the transfer. The amendments in ASU 2010-06 will be effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal periods. Other recent accounting pronouncements issued by the FASB, the American Institute of Certified Public Accountants ("AICPA"), and the SEC did not or are not believed by management to have a material impact on the Company's present condensed consolidated financial statements. 11 NOTE 3-RECEIVABLE – OTHER Other receivables at March 31, 2010 and December 31, 2009 by major classification were comprised of the following: March31,2010 December31,2009 Advances $ $ Prepayments to suppliers Other short-term receivable Total $ $ The advances to employees consist of salary advances to employees, loans to employees, and advances to employees for business related expenses. Under Vietnamese culture, some wages to employees are paid during the national holidays and other times of year. As of March 31, 2010 and December 31, 2009, the related payables to employees were $2,958,231 and $4,215,547. Salary advances area made to these employees during the year for living expenses. NOTE 4 - INVENTORY Inventories at March 31, 2010 and December 31, 2009by major classifications, were comprised of the following:- March31,2010 December31,2009 Goods in transit $ $ Material and supplies Tools, instruments Merchandises Reserve ) ) Inventory - net $ $ NOTE 5 - OTHER CURRENT ASSETS Other current assets at March 31, 2010 and December 31, 2009 by major classifications were comprised of the following: March31,2010 December31,2009 Prepaid loan interest - Other prepaid expenses Tools and instruments Deductible Value Added Tax Other current assets TOTAL $ $ Tools and instruments which do not meet the accounting policy to be classified in property and equipment are included in other current assets and amortized over 12 months. These amounts were $943,102 and $1,054,078 for the period ended March 31, 2010 and December 31, 2009, respectively. The remaining non-current prepaid expenses of $1,342,144 and $552,875 as of March 31, 2010 and December 31, 2009 are amortized over 2 to 4 years based on the benefiting periods. The Company recognized amortization expenses of $351,619 and $1,435,806 from these non-current prepaid expenses for the period ended March 31, 2010 and December 31, 2009, respectively and expects to incur approximately $1.5 million for the year 2010. NOTE 6 – INVESTMENTS IN NON-CONSOLIDATED COMPANIES AND JOINT STOCK COMPANYIES Equity Method Investment and Subsequent Consolidation — Cavico Mining and Construction JSC The Company’s equity method investment amount was $1,239,851 as of December 31, 2009. The Company’s share of income and losses was 25.55% as of December 31, 2009. During the year ended December 31, 2009, the Company recorded loss of $141,477 as its proportionate share of loss in the joint stock company. The following is the unaudited condensed financial position and results of operations of Cavico Mining as of December 31, 2009: December31, Financial position: Current assets $ Property and equipment, net Total assets Liabilities Equity $ Operations: Net revenue $ Expenses ) Interest income Net income $ 12 The above financial information does not include any inter-company adjustments and adjustments required under US GAAP related to reserves for uncollectible assets in the amount of $1,000,618. Acquisition of Cavico Mining and Construction JSCShares On December 11, 2009, Cavico Corp., Cavico Vietnam and Cavico Mining entered into a Stock Purchase Agreement, pursuant to which the Company and its subsidiaries agreed to purchase from Cavico Mining a total of 4,000,000 ordinary shares of Cavico Mining at Vietnamese Dong 16,894 per share (approximately $0.91 per share based on current exchange rates) in exchange for debt owed to the Company and its subsidiaries by Cavico Mining. On February 11, 2010, this Stock Purchase Agreement was consummated. As a result of the acquisition of an additional 4,000,000 shares of Cavico Mining to own 50.24% of Cavico Mining’s common stock, Cavico Mining was included in the unaudited consolidated financial statements for the period ending March 31, 2010. The purchase price is calculated as follows: Exchange for debts owed by Cavico Mining $ Transaction costs - Total purchase price $ Fair value of Net Assets acquired $ Net Assets of Cavico Mining after exchange of liability for equity Goodwill $ Per Accounting Standard Codification topic 805, Business Combinations, the assets and liabilities acquired were allocated at fair value of shares acquired. This Statement requires the Company to recognize goodwill as of the acquisition date, measured as a residual, the excess of the consideration transferred plus the fair value of the noncontrolling interest at the acquisition date, over the fair values of the net assets acquired. Based on the evaluation of the assets, the other intangible assets do not qualify for separate recognition. Therefore, goodwill of $151,823 was recorded and net assets and noncontrolling interest were recorded at fair value and a gain of $154,159 was recognized as a result of re-measuring to fair value the equity interest in Cavico Mining held by the Company before the business combination. The major class of assets acquired and liabilities assumed are as follows: Current assets $ Property and equipment, net Total assets Current liabilities Total liabilities The following table presents summary unaudited pro forma consolidated financial data for the period ended March 31, 2010 and 2009 that give effect to the purchase of a controlling interest in Cavico Mining . The unaudited pro forma consolidated statement of operations data give effect to the Cavico Mining Acquisition as if it had occurred at the beginning of 2009, and the unaudited pro forma consolidated balance sheet data give effect to the Cavico Mining Acquisition as if it had occurred on January 1, 2009. 13 Unaudited Pro Forma Statement of Operations Data Summary ProForma PeriodEnded March 31, 2009 Period Ended March 31, 2010 (unaudited) Sales $ 12,243,691 $ 14,602,306 Cost of sales 9,889,937 13,276,862 Gross Profit 2,353,754 1,325,444 Operating Expenses 1,639,769 2,116,038 Income (loss) from operations 713,984 (790,594 ) Net Income (loss) (13,503) (1,485,187 ) Unaudited Pro Forma Balance Sheet Data Summary ProForma,asadjusted March 31,2009 March 31,2010 (unaudited) Assets $ 120,589,183 $ 130,914,380 Liabilities 101,814,747 117,636,442 Noncontrolling Interest 15,214,310 13,994,350 Cavico Corp.’s Stockholders’ Equity 3,560,126 (716,412 ) Total Stockholders' Equity 18,774,436 13,277,938 Liabilities, Noncontrolling Interest and Stockholders’ Equity $ 120,589,183 $ 130,914,380 Investment in companies, cost method Investee companies not accounted for under the consolidation or the equity method of accounting are accounted for under the cost method. Under this method, the Company’s share of the earnings or losses of such investee companies is not included in the consolidated balance sheet or statement of operations. However, impairment changes are recognized in the consolidated statement of operations. The Company classifies as “Investments, cost method” in which the Company has less than a 20% interest and in which it does not have the ability to exercise significant influence over the investee. These investments are in private companies, which are carried at the lower of cost or net realized value. The estimated aggregate fair value of these investments approximated their carrying amount. The fair value of these investments were estimated based on a combination of the most recent financing and securities transactions and on other pertinent information, including financial condition and operating results of the investees. These investments are initially recorded at cost and reviewed at the end of each quarter for other than temporary impairment and discloses the impairment when the fair value of the investment is less than 95% of the amortized cost and has been in a continuous unrealized loss position for more than 12 months or at any time when immediate impairment is apparent. The review for impairment procedures include review of the financial reports, discussion with the investee’s officers, on-site visit, trends and prospects, relevant economic factors and review of investee company operations on website, if available. The Company determined that the impairment was temporary for some investments whose fair values were measured below the cost. As of March 31, 2010, no impairment charge was necessary. 14 The Company made new investments of $747,796 and $32,402 during the quarters ended March 31, 2010 and March 31, 2009, respectively. During the year ended December 31, 2009, the Company withdrew its investments of $67,739 in Agriculture Construction Corporation, $80,422 in Nam Viet Investment and Consultant JSC, $19,545 in Lilamavico Joint Venture and recorded $28,561 loss on the sale of the investments. During the year ended December 31, 2009, one of our investees, Vietnam Power Investment and Development JSC became public and was reclassified to available for sale security. The cost basis at March 31, 2010 and December 31, 2009 and the fair value at March 31, 2010 consisted of the following: Mar 31,2010 Dec31,2009 FairValueat Mar31,2010 1. Tour Zones Investment and Construction JSC * $ $ $ (b)(e) 2. Mai Son Cement Joint Stock Company (b) 3. Van Chan Hydropower Company - (a) 4. Ha Tay Investment and Development JSC - (a) 5. Businessman Culture Development JSC (a) 6. Vietnam Media Financial JSC (b) 7. Vietnam Industry Investment and Construction JSC (a) 8. Nam Viet Investment and Consultant JSC - (a) 9. Sao Mai-Ben Dinh Petrolium Investment JSC (b) 10. IDICO Industry Zone Investment Development JSC (a) 11. Vietnam Power Development JSC (a) 12. IDICO Long Son Petrolium Industry Zone Investment (b) 13. Nhan Tri JSC (a) 14. North and South Investment Development JSC (a) 15. Vietnam Design JSC (a) 16.Song Tranh Hydropower JSC (a) 17.Kasvina JSC (c) 18.Vietnam Anti-counterfeit and trading promotion JSC (a) 19.Song Thanh Hydropower JSC (a) 20.MuongHom Mining JSC (d) 21.Ha An Trading Industry Ltd (b) 22. VEC Tower JSC - (d) 23. Dong Duong JSC - (a) 24. Hoang Nguyen Tourist JSC (a) 25. Others (a) TOTAL $ $ *Related entity by common directors. (a) For investments under $100,000, the Company reviews all available general financial information todetermine if impairment is necessary.It was not practical to measure the fair value. (b) Fair value was calculated using average PE ratios and expected income estimated based on average rate of return on assets and discounted at 40% in comparable public companies in the same industry in Vietnam as these companies were in various stages of startup. (c) Fair value was calculated using average PE ratios and expected income estimated based on average rate of return on equity discounted at 40% in comparable public companies in the same industry in Vietnam as this company is in the development phase. Using average rate of return on assets in the comparable companies resulted in higher fair value. (d) It was not practical to measure the fair value of this company since the financial statements were not available as the company is in the process of formation. (e) The decrease in fair value less than 95% of investment, using average PE ratios and expected income based on average rate of return on assets from comparable companies, was less than 6 months. Using net present value of expected cashflow, the fair value is estimated to be $569,295. 15 NOTE 7- INVESTMENTS, AVAILABLE FOR SALE Assets measured at fair value on a recurring basis are summarized below. The Company has no financial liabilities measured at fair value on a recurring basis. March31,2010 Level1 Level2 Level3 Total Available-for-sale securities $ $ $ - $ Available- for- sale securities consisted of the following at March 31, 2010: Common Stock: Numberof shares Cost FairValue Accumulated unrealized gain/(loss) PHI Group, Inc. $ $ $ Habubank Stock* Vinavico Vietnam Growth Investment Fund (VF2)* ) Military Bank Stock ) Agribank Insurance JSC ) Vietnam Power Investment and Development** ) Total Securities $ $ $ ) * Collateral for notes payable **This company became public in July 2009, quoted under symbol VPC at UPCOM – HaNoi Stock Exchange. The Company’s short-term investments comprise equity and debt securities, all of which are classified as available-for-sale securities. These securities are carried at their fair market value based on either quoted market prices of the securities, and/or trading prices of over the counter market. VF2 securities were measured by HSBC Bank at March 31, 2010.Net realized gains and losses are included in net earnings while unrealized gains and losses are included in other comprehensive income for available for sale securities. For purpose of determining realized gains and losses, the cost of securities sold is based on specific identification. The Company reviews the securities for possible other than temporary impairment when the fair value of security is less than 95% of the amortized cost and has been in a continuous unrealized loss position for more than 12 months.If the investment market value has been less than 75% of cost longer than 12 months, impairment will be recognized to reduce the value of investment to the market value unless immediate impairment is determined. The Company’s determination for impairment onthe available-for-sale securities are based on evaluations of performance indicators of the underlying assets in the securities, industry analyst reports, volatility of the securities’ fair value and other relevant information. During the period ended March 31, 2010, the Company had no sales related to marketable securities. Available- for- sale securities consisted of the following at December 31, 2009: CommonStock: Numberof shares Cost FairValue Accumulated unrealized gain/(loss) PHI Group, Inc. (formerly Providential Holdings, Inc.) $ $ $ Habubank Stock* Vinavico* Vietnam Growth Investment Fund (VF2)* ) Military Bank Stock ) Vietnam Power Investment and Development** ) Total Securities $ $ $ ) During the year ended December 31, 2009, the Company sold 300,000 shares of Military Bank and29,995 shares of Habubank. The company recorded $143,634 loss on the sale of the securities using average cost method. The Company purchased 159,525 shares of Military Bank during the year ended December 31, 2009. 16 NOTE 8 – INTANGIBLE ASSETS Intangible assets consist of goodwill and licenses.Net intangible assets at March 31, 2010 and December 31, 2009 are as follows: March31,2010 December31,2009 Goodwill $ $ Amortizable Intangible Assets: Licenses for land use rights Less Accumulated amortization ) ) Amortizable Intangibles, net Total Intangible Assets $ $ The Company recorded goodwill when the Company purchased stock at a premium from the minority shareholders in its subsidiaries. The Company recorded an additional $81,428 related to premiums paid to minority shareholders that was recorded by Cavico Mining in prior years which was included consolidation of Cavico Mining. These stock purchases were accounted for using purchasemethod., The Company recorded $151,823 of new goodwill during the period ended March 31, 2010 as a result of acquisition of Cavico Mining (Note 6).The remaining changes in goodwill resulted from fluctuation offoreign exchange rates between December 31, 2009 and March 31, 2010. The Company has license for land use rights from Hanoi Home Investment and Development Department and City of Hanoi. The land use rights are amortized over a period of 50 years. Amortization expenses for the Company’s intangible assets for the first quarter ended March 31, 2010 and 2009 were $4,065 and $4,373, respectively. During the period ended March 31, 2010, the Company added a new license to own mining rights to explore at Thung San White Stone Mine. This license was recorded at cost of $537,910 andis beingamortized over a period of 30 years. NOTE 9 - COMMITMENTS AND CONTINGENCIES Operating Rental Leases The Company leases its office and warehouse facilities in Hanoi, Vietnam from various lessors under operating leases that require minimum monthly payments of approximately $41,200. The leases, which require the Company to pay property taxes and maintenance, expire in December 31, 2010, January 23, 2011, October 25, 2011, November 1, 2011 and April 15, 2016. For the period ended March 31, 2010 and 2009, building rent expenses were $119,602 and $133,178, respectively. The Company’s principal executive offices in the United States are leased on a month to month basis which are included in a monthly management fee of $2,000 which includes use of office space, equipment and administrative services. These offices are made available to the Company under the terms of a Management Services Agreement dated May 15, 2006, with PHI Group, Inc. For the periods ended March 31, 2010 and 2009, the Company recorded management fees of $6,000 for each quarter. 17 NOTE 10 - NOTES PAYABLE Notes payable consisted of the following at March 31, 2010 and December 31, 2009: Mar.31,2010 Dec.31,2009 Notes payable to Hanoi Building Commercial Joint Stock Bank*, unsecured, annual interest rates ranging from 10.5% to 12%, maturity dates ranging from January 21, 2010 to December 31, 2010. , Currently negotiating to extend maturity date to June 30, 2010 $ $ Notes payable to Hanoi Building Commercial Joint Stock Bank, secured by machinery and equipment, annual interest rate of 10.5%, matures on August 15, 2010 and June 25, 2012 Notes payable to Agribank - Eastern Hanoi Branch*, unsecured, annual interest rate of 12% and 15.6%, matures on August 31, 2010 and September 28, 2012. Notes payable to Agribank - Tu Liem Branch*, unsecured, annual interest rates ranging from 10.5% to 12%, maturity dates ranging from January 17, 2010 to February 5, 2011. Currently negotiating to extend maturity date to June 30, 2010. Notes payable to Agribank - Tu Liem Branch, secured by machinery and equipment, annual interest rate of 12%, matures on April 16, 2012 Notes payable to Military Commercial Joint Stock Bank*, secured by machinery, equipment, annual interest rate of 10.5% and 12%, matures on June 28, 2010 and July 14, 2010. Notes payable toMilitary Commercial Joint Stock Bank, secured by machinery, equipment, annual interest rates ranging from 10.5% to 12%, matures on December 31, 2010, December 30, 2011 and May 17, 2017 Notes payable to North Asia Commercial Joint Stock Bank - Nghe An Branch, secured by VF2 Fund Certificate, annual interest rate of 12.75%, matures on December 31, 2009, Currently negotiating to extend maturity date to June 30, 2010 Notes payable to Agribank - Northern Hanoi Branch*, unsecured, annual interest rates ranging from 10.5% to 12%, maturity dates ranging from July 24, 2010 to December 15, 2010. Notes payable to Agribank - Northern Hanoi Branch, secured by machinery and equipment, interest rate of 10.5% and 11.5%, maturity dates ranging from March 25, 2011 to September 11, 2013. Notes payable to BIVD – Son La Branch*,unsecured, annual interest rate of 12%, matures on September 21, 2010. Notes payable to BIVD – Son La Branch, secured by machinery and equipment, annual interest rate of 10.5%, matures on August 8, 2010. Notes payable to Agribank - Hoang Mai Branch*, unsecured, annual interest rate of 10.5%, matures on November 8, 2010 and June 30, 2010 Notes payable to Agribank-Hoang Mai Branch, secured by machinery and equipment, annual interest rate of Eurbor and 10.5%, matures on December 13, 2011 and September 7, 2012. Notes payable to Saigon Commercial JS Bank, secured by machinery and equipment, annual interest rate of 13.2%, matured on November 1, 2009, paid off on February 5, 2010. - Notes payable to BIDV - North Hanoi Branch, secured by machinery and equipment, annual interest rate of 10.5%, matures on March 25, 2012 18 Notes payable to VID Public Bank*, unsecured, annual interest rate of 12%, matures on June 10, 2010 Notes payable to Housing Development Bank*, unsecured, annual interest rate of 12%, matures on September 14, 2012 Notes payable to Vinashin Financial Company*, unsecured, annual interest rate of 10.5%, matured on January 7, 2010, paid off on April 5, 2010. Notes payable to Petroleum Financial Company , secured by machinery and equipment, annual interest rate of 10.5%, matures on March 18, 2010. Currently negotiating to extend maturity date to June 30, 2010. Notes payable to Vietnam Development Bank - Thua Thien Hue Branch, secured by machinery and equipment, annual interest rate of 10.08%, matures on April 23, 2010. Notes payable to Thang Long Securities JSC, secured by stock of subsidiaries, annual interest rate of 17.4%, matures on June 30, 2010 Notes payable to Agribank – Hoang Quoc Viet branch*, unsecured, annual interest rate ranging from 10.5% to 14%, maturity dates ranging from January 18, 2010 to June 30, 2010. Currently negotiating to extend maturity date to June 30, 2010. Notes payable to Agribank – Hoang Quoc Viet branch, secured by machinery and equipment, annual interest rate of 10.5%, matures on December 31, 2011 and July 31, 2012. Notes payable to Agribank - Muong La branch*, unsecured, annual interest rate of 12%, matures on June 23, 2010 Notes payable to Global Petrolium JS Bank, secured by machinery and equipment, annual interest rate of 10.5%, matured on September 25, 2010. Notes payable to Techcombank, secured by machinery and equipment, annual interest rate of 10.5% and 15.2%, matures on October 27, 2011 and April 3, 2012. Notes payable to AnBinh JS bank, secured by machinery and equipment, annual interest rate of 10.5%, matures on July 20, 2011 Notespayable to SEA bank – Dong Da branch, secured by machinery and equipment, annual interest rate of 10.5%, matures on June 1, 2012. Notespayable to Vietnam-Russia JV Bank, unsecured, annual interest rate of 10.5%, matures on February 23, 2009 and June 26, 2010. Currently negotiating to extend maturity date to July 30, 2010. Notespayable to Eastern Bank – Khanh Hoa, unsecured, annual interest rate of 10.5%, matures on January 21, 2010 - Notespayable to VietinBank – Ha noi, secured by machinery, annual interest rate of 10.5% and 12%, maturity dates ranging from July 4, 2010 to September 23, 2012 Notespayable to VIB – Lam Dong, unsecured, annual interest rate of 10.5%, matures on December 31, 2010 Notespayable to VietinBank – Dong Da, unsecured, annual interest rate of 10.5%, matures on October 30, 2010 - Notespayable to MaritimeBank – Cau Giay, unsecured, annual interest rate of 14%, matures on July 31, 2010 - Notespayable to LaosViet Bank, secured by machinery, annual interest rate of 5.5%, matures on June 30, 2010 - 19 Notespayable to EVN Financial Company, secured by stock of subsidiaries, annual interest rate of 17.5%, matures on September 29, 2010 - Notespayable to Habubank Securities Company, secured by stock of subsidiaries, annual interest rate of 18%, matures on April 26, 2010 - Notes payable to various individuals, unsecured, annual interest rates ranging from 12% to 16.8%, matures on December 31, 2010 and December 31, 2012 Total Notes Payable $ $ ST Note payable and current portion of LT notes, weighted average interest rates of 11.8% and 13.9% for the period ended March 31, 2010 and 2009 $ $ Long-term Notes Payable $ $ *The bank must approve all funding and controls the use of funds. Future maturities on long-term debt as of March 31 are as follows: $ Thereafter $ As of March 31, 2010, the amounts of long-term and short term notes payable are stated at contract amounts which approximate fair value based on current interest rates of Vietnam. 20 NOTE 11 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The Company had loans receivable in the amounts of $385,961 and $194,634 and advances of $742,789 and $790,049 from various officers and directors of the Company as of March 31, 2010 and December 31, 2009, respectively. The loans to officers were made with no interest, not secured and due on demand. The Company had other payables of $20,840 and $9,896 to officers and directors of the Company as of March 31, 2010 and December 31, 2009, respectively. The Company had loans payable to officers and directors of $203,579 and $220,091 as of March 31, 2010 and December 31, 2009, respectively. These loans are unsecured, and due on demand with annual interest from 12% to 16.8%. The Company has investments, which are accounted for on the cost method, in Vietnam Power Investment and Development, JSC and Tour Zones Investment and Construction JSC (Note 6). These entities share common directors with the Company. NOTE 12 - STOCKHOLDERS’ EQUITY On August 19, 2009, the Company affected a reverse stock split on a 40-for-1 basis. The effect has been reflected retroactively in the historical financial statements. Preferred Stock The Company has 25,000,000authorized shares of blank checkPreferred Stock with $0.001 par value. As of March 31, 2010, no shares of Preferred Stock were issued and outstanding. Common Stock The Company has 300,000,000 authorized shares of Common Stock with $0.001 par value. As of March 31, 2010 and December 31, 2008, 3,274,942 shares were issued, 3,047,795 shares were outstanding. The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. The Company had no stock issuance for first quarter ended March 31, 2010. NOTE 13- SEGMENT REPORTING The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. 21 Following is a summary of segment information for the three months period ended March 31, 2010: Civil Mining Commercial Construction Activities Activities Unallocated Total Sales $ $ $ - $ Operating income/(loss) Total Assets Capital Expenditure Interest Income - - - Interest Expense Depreciation/Amortization Following is a summary of segment information for the three months period ended March 31, 2009: Civil Commercial Construction Activities Unallocated Total Sales $ 9,968,577 $ 1,885,665 $ - $ 11,854,242 Operating income/(loss) 962,056 103,220 (514,441 ) 550,835 Total Assets 69,809,590 5,587,105 30,887,204 106,283,899 Capital Expenditure 815,902 2,010 93,422 911,334 Interest Income - - 45,617 45,617 Interest Expense 17,635 124,974 314,432 457,041 Depreciation/Amortization 1,111,320 17,724 33,994 1,163,038 NOTE 14 –OFFERING On January 12, 2009, the Company engaged Rodman & Renshaw, LLC as the Company’s exclusive advisor in connection with the proposed Offering or any other debt or equity financing for a term of 12 months. The Offering consists of sale of approximately $20 million worth of common stock of the Company. The Underwriting Agreement provides that the Company will grant to Rodman an option, exercisable within 45 days after the closing of the Offering to acquire up to an additional 15% of the total number of shares to be offered by the Company in the Offering to cover over-allotments. The Company paid $25,000 advance which will be applied against the non-accountable expense allowance equal to 1% of the public offering price. In addition, Rodman is entitled to the delivery of $100 option, if requested, at closing to purchase additional shares of common stock equal to 5% of the total number of shares sold pursuant to the Offering. The Underwriter’s option will be exercisable during the four year period commencing one year from the closing at the price per share equal to 125% of the public offering price per share at the Offering. The Underwriter’s warrant will provide for registration rights and customary anti-dilution provisions. As of this date, the Offering has not been closed. NOTE 15-RESTATEMENT The statement of operations for the period ended March 31, 2009 was restated for correction of errors in the amount of $350,001.These errors were for unrecorded bad debts expense of $30,286 for balances which were determined to be uncollectible,$23,612 prepayments to suppliers charged to general and administrative expenses and write-offof certain amounts recorded as work in process and advances totaling $296,103 for which costs were determined to be unrecoverable or had no future benefits.Significant amounts that were charged to cost of goods sold include (i) $67,528 of work-in-process for costs exceeding the expected revenue related to Daksrong project (ii) $28,587 of work-in-process for costs exceeding the expected revenue related Song Tranh project and (iii) $35,330 of expenses incurred in bidding on the Ban Chat project as the Company does not expect to collect this amount from the customer. ASC FASB 250-10-50-7 Disclosure Effects on previously issued financial statements for the period ended March 31, 2009 are as follows: Statement of Operations and Comprehensive Income for the Three Months Ended March 31, 2009 Previously Reported NetChange Restated Cost of goods sold-Civil construction 9,491,562 296,103 9,787,665 Gross Profit 2,362,680 (296,103 ) 2,066,577 Bad debt expenses - 30,286 30,286 General & administrative expenses 1,443,525 23,612 1,467,137 Total operating expenses 1,461,844 53,898 1,515,742 Total income from operations 900,836 (350,001 ) 550,835 Income before income taxes and noncontrolling interest 571,283 (350,001 ) 221,282 Net income( loss) before minority interest 345,069 (350,001 ) (4,932 ) Net income attributable to noncontrolling interest (204,865 ) 139,411 (65,454 ) Net income (loss) attributable to Cavico Corp. $ 140,204 (210,590 ) $ (70,386 ) Net income per common share-basic and diluted $ 0.05 (0.07 ) $ (0.02 ) Statement of Cash Flows for the Period Ended March 31, 2009 Previously Reported Net Change Restated Cash Flows From Operating Activities: Net income $ 345,069 (350,001 ) $ (4,932 ) Increase in accounts receivable and other current assets (3,513,491 ) 160,086 (3,353,405 ) Increase in construction WIP (3,586,606 ) 189,915 (3,396,691 ) Net Cash Used in Operating Activities (991,045 ) - (991,045 ) 22 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements The information in this report contains forward-looking statements. All statements other than statements of historical fact made in report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,” “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words. No assurances can be given that the future results anticipated by the forward-looking statements will be achieved. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Background Cavico Corp. (the “Company,” “Cavico” or “we”) was incorporated in Delaware on September 13, 2004 under the name Laminaire Corp. On November 9, 2004, the name of the Company was changed to Agent 155 Media Group, Inc. On May 2, 2006, the Company’s name was changed to Cavico Corp. During 2007 and 2006, as described below, we acquired Cavico Vietnam Joint Stock Company, a corporation organized under the laws of Vietnam (“CVJSC”) as our wholly owned subsidiary. As a result of legal restrictions on the foreign ownership of Vietnamese entities imposed by the Vietnamese government, the acquisition of CVJSC occurred in multiple steps, as follows: · On April 18, 2006, we entered into an asset purchase agreement with CVJSC. Under the terms of the agreement, Cavico purchased all of the assets of CVJSC in consideration for the issuance to CVJSC of 1,975,000 shares of our common stock. CVJSC subsequently transferred 1,501,555 of these shares of our common stock to the former shareholders of CVJSC in return for their shares of CVJSC stock. An additional 473,445 shares of our common stock were deposited into a CVJSC bonus plan for that entity’s management, of which 123,445 shares were distributed to CVJSC’s management in 2006. · Following our purchase of the CVJSC assets, and pending the grant of the requisite approval of the acquisition of CVJSC by a Vietnamese government agency as required under Vietnamese law, CVJSC continued to use the assets subject to our control. Government approval of the acquisition of CVJSC was granted in January 2007. Following the grant of this approval and our subsequent acquisition of CVJSC to become our wholly-owned subsidiary, all assets previously purchased from CVJSC by the Company in April 2006 were transferred back to CVJSC. Also, at that time, CVJSC changed its name to Cavico Vietnam Company Limited. The transaction was accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of Cavico Vietnam Company Limited obtained control of the consolidated entity. Accordingly, the merger of the two companies is recorded as a recapitalization of Agent 155 Media Group, Inc., with Cavico Vietnam Company Limited being treated as the continuing entity. The historical financial statements to be presented are those of Cavico Vietnam Company Limited, our wholly-owned subsidiary. 23 Critical Accounting Policies Principles of Consolidation The unaudited consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, majority owned subsidiaries and entities in which the Company has less than fifty percent ownership that are variable interest entities in which Cavico Vietnam is the primary beneficiary. Per ASC Topic 810, the Company has majority ownership in Cavico Energy JSC, Cavico Tower JSC, Cavico Manpower JSC and Cavico Stone and Mineral JSC with inclusion of ownership by related parties and will absorb more than 50% of expected losses and residual returns from all of these five less than fifty percent owned entities. The Company has the power to control the majority of the voting interest through its ownership and agreements with other stockholders. The Company exercises significant control over all of its consolidated entities though shared management, guarantees of indebtedness, inter-company credit lines, shared use of assets and control of major contracts. Some of these consolidated entities were able to raise working capital by selling the shares to independent third parties without affecting the benefits the Company received from these entities. The assets in the consolidated financial statements are increased by $25,911,929 or 25% from $105,002,451 to $130,914,380, liabilities are increased by $20,660,254,or by 21% from $96,976,188 to $117,636,442, total revenues are increased by $2,404,250 or 20% from $12,198,056 to $14,602,306 and the net loss attributable to the Company was increased by $303,826 or by 26% from $1,181,361 to $1,485,187 by the entities in which the Company has less than fifty percent ownership shares net income before minority interest generated from the entities in which the Company has less than fifty percent ownership shares was 28% of total net income before minority interest for the period ended March 31, 2010. The unaudited consolidated financial statements include the accounts of the parent company, Cavico Corp., and its following subsidiaries: %ofOwnership Subsidiary Cavico Vietnam Company Limited % Cavico Bridge and Underground Construction JSC 66 % Cavico Mining and Construction JSC 50% % Cavico Trading JSC 63 % Cavico Construction and Infrastructure Investment JSC 69 % Cavico Power and Resource JSC 78 % Cavico Transport JSC 69 % Cavico Hydropower Construction JSC 73 % Cavico Energy Construction JSC 38 % Cavico Tower JSC 37 % Cavico Industry and Technical Service JSC 64 % Cavico Manpower JSC 40 % Cavico Stone and Mineral JSC 45 % Cavico PHI Cement JSC 93 % Cavico Luong Son JSC 94 % Cavico Land JSC 15 % Cavico Son La JSC % Cavico Mining and Construction JSC Cavico Vietnam Mining and Construction Joint Stock Company (Cavico Mining) formerly known as Cavico Vietnam Mining and Construction Limited, was established on March 26, 2002 with principal activities in mining construction and civil construction, especially in connection with mining and dam construction, equity investments in mines, power supply plants and land development projects. On June 13, 2006, Cavico Vietnam Mining and Construction Company Limited was changed to joint stock company following Business registration Certificate issued by Hanoi Department of Planning and Investment. The Company’s share capital as stated in its Business Registration Certificate is VND 80,610,060,000 (approximately $4.3 million). Currently, Cavico Mining shares are traded over the Hochiminh City Stock Exchange. In accordance with current rules promulgated by the Vietnam State Security Committee relating to foreign ownership of publicly traded Vietnamese entities, we had to reduce our ownership in this entity to 50.16% in 2006. In 2008, our percentage of ownership was reduced to 25.55% with total equity amount of $1,315,704 from 39.13% at December 31, 2007 due to additional sale of ownership.As of December 31, 2009, ownership remained at 25.55% On December 11, 2009, Cavico Corp., Cavico Vietnam and Cavico Mining entered into a Stock Purchase Agreement, pursuant to which the Company and its subsidiaries agreed to purchase from Cavico Mining a total of 4,000,000 ordinary shares of Cavico Mining at Vietnamese Dong 16,894 per share (approximately $0.91 per share based on current exchange rates) in exchange for debt owed to the Company and its subsidiaries by Cavico Mining. On February 11, 2010, this Stock Purchase Agreement was consummated. As a result of the acquisition of an additional 4,000,000 shares of Cavico Mining to own 50.2% of Cavico Mining’s common stock, the Cavico Mining was included in the consolidated financial statements for the period ending March 31, 2010. The income statement for the period ended March 31, 2010 includes the financial dataof Cavico Mining as if Cavico Mining was consolidated at the beginning of the period, January 1, 2010. The Company evaluated the effects of the consolidation of Cavico Mining on its current period income statement and has determined that there is no material effect to the Company’s consolidated financial statements taken as whole for the period ended March 31, 2010. The income statement and the effect of consolidation for Cavico Mining for the month of January 2010 are presented as follows; Revenue (before consolidating elimination) $ 796,057 Cost of goods sold (before consolidating 669,685 Gross profit 126,372 OperatingExpenses: General & administrative expenses 49,993 Total income from operations 76,379 Other income (expenses): Interest expense (1,002 ) Interest income 50 Income before income taxes 75,427 Income taxes expenses 18,857 Net income (before consolidation adjustment) $ 56,570 Income attributable to non-controllinginterest (74.45%) $ 42,116 Income attributable to Cavico under equity method (25.55%) $ 14,454 Income attributable to non-controlling interest in consolidation (49.76%) $ 28,149 Income attributable to Cavico (50.24% ) $ 28,421 Difference in income attributable to Cavico from consolidation $ 13,967 The difference in the income attributable to Cavico from consolidation at January 1, 2010 does not have material effect on net income (loss) for the period ended March 31, 2010. 24 Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Such estimates may be materially different from actual financial results. Significant estimates include the recoverability of long-lived assets and the collectability of accounts receivable. The Company’s consolidation of the entities with less than 50% ownership, such as Cavico Energy, Cavico Manpower, Cavico Tower Cavico Land and Cavico Stone and Mineral was based on an assumption that these entities are variable interest entities in which the Company is the primary beneficiary and will absorb more than 50%of expected losses and residual returns and has the ability to make economic decisions on behalf ofthe variable interest entities. Fair Value of Financial Instruments The carrying amount of cash, cash equivalents, investment securities, notes payable, accounts receivable, accounts payable and accrued expenses are considered to be representative of their respective fair values because of the short-term nature of these financial instruments. The carrying amount of the notes payable and long-term debt are reasonable estimates of fair value as the loans bear interest based on market rates currently available for debt with similar terms. Revenue Recognition We recognize revenues from construction projects based upon work that is periodically certified as completed by our customers or which is virtually complete. Production costs, including materials, labor and subcontractor costs are allocated to revenue based upon the ratio of total costs incurred to date compared to total workto date.Costs related to work performed but not completed are included in work in progress. Customer-furnished materials, labor, and equipment, and in certain cases subcontractor materials, labor, and equipment are included in revenues and cost of revenue when management believes that we are responsible for the acceptability of the project by client. Contracts are not segmented between types of services such as engineering and construction, and accordingly, gross margin is recognized under construction services. We recognized uncollectible work in process as a contract loss in the period it is determined to be not collectible. Claims against customers are recognized as revenue upon settlement. Revenues recognized in excess of amounts billed are classified as current assets under work-in-progress. Amounts billed to clients in excess of revenues recognized to date are classified as current liabilities under advances from customers. We recognize revenues from sale of finished goods at the time when goods are delivered and accepted by the buyer, i.e. all significant risks and rewards relating to the ownership of the goods have been passed to the buyer. Other Comprehensive Income We report and display comprehensive income and its components in a full set of general-purpose financial statements. The Company’s unrealized loss of $1,113,801 and unrealized gain of $26,396 for the year ended March 31, 2010 and 2009, respectively relate to the translation of financial statements from Vietnamese Dong to US Dollars. The Company also recorded an unrealized loss of $118,637 and $99,370 on investments available for sale for the years ended March 31, 2010, and 2009, respectively. 25 Results of Operations Results of operations for the three-months ended March 31, 2010 compared to the three-months ended March 31, 2009. As a result of the acquisition of Cavico Mining effective February 11, 2010, the financial information for March 31, 2010 includes the operation of Cavico Mining whereas March 31, 2009 does not include Cavico Mining. Total Sales We generated $14,602,306 in net sales during the period ended March 31, 2010 compared to $11,854,242 during the period ended March 31, 2009, mostly from civil construction projects. The Company’s net sales from civil construction increased by $111,993 or 1% to $10,080,570 for the period ending March 31, 2010 from $9,968,577 for the same period in 2009. This was due to an increase in hydropower construction projects. The Company’s net sales from mining construction was $767,346 from Cavico Mining , a newly consolidated company. The Company’s net sales from other operations (leasing machinery and equipment, selling materials, steel fabrication) increased by $1,868,725 or 99% to $3,754,390 for the period ending March 31, 2010 from $1,885,665 for the period ending March 31, 2009. This was primarily due an increase in demand of construction materials as Vietnam’s economy is recovering. The revenues, costs of goods sold and profit margins from our major projects from civil construction except Algeri which is a service contract in the year ended March 31, 2010 compared to the year ended March 31, 2009 are as follows: Song Tranh A Luoi Ta Trach Dong Nai 3 Algeri 2010 Revenue $ 659,617 $ 2,272,785 $ 923,976 $ 887,203 $ 1,731,004 Cost of goods sold 646,268 2,016,702 781,670 789,674 1,311,910 Gross Profit 13,349 256,083 142,306 97,529 419,094 Gross Profit % 2 % 11 % 15 % 11 % 24 % 2009 Revenue $ 445,897 $ 1,819,324 $ 225,661 $ 179,305 $ 878,132 Cost of goods sold 347,851 1,336,668 199,469 143,784 712,778 Gross Profit 98,046 482,656 26,192 35,521 165,354 Gross Profit % 22 % 27 % 12 % 20 % 19 % Contract Amount 11,727,953 49,032,632 18,200,000 6,100,000 14,469,530 Contract period 2007-2010 2007-2011 2009-2011 2007-2010 2008-2011 Comparisons for Major Projects A Luoi Tunnel The revenues from the A Luoi Tunnel Project increased by $453,461 or 25% to $2,272,785 for the period ended March 31, 2010 compared to the same period in 2009. The cost of goods sold from the A Luoi Tunnel project increased by $680,034 or 51% for the period ended March 31, 2010compared to 2009. The gross profit from A Luoi Tunnel decreased by $226,573 in the period ended March 31, 2010 or 47% over the same period in 2009. The gross profit percentage for this project decreased from 27% to 11%. The Company encountered 900 meters of tunnel excavation with unfavorable geological conditions. The lower production caused lower revenue andhigher cost of goods sold rate per revenue. The Company recognizes the revenue of the project based on the previous unit rate of tunnel excavation while submitting to the project owner the new rate for additional quantity of work related to the geological changes. Additionally, the price of materials increased from the previous year as steel increase 30% from $540/tons to $700/tons, fuel increase 30% from $0.6/liter to $0.8/liter. Algeri Project The revenues from the Algeri Project increased by $852,872 or 97% for the period ended March 31, 2010 compared to the same period in 2009. The cost of goods sold from the Algeri project increased by $599,132 or 84% for the period ended March 31, 2010 compared to the same period in 2009. The percentage of cost of goods sold to sale for this project was decreased to 76% in 2010 compared to 81% in 2009. The gross profit from Algeri project increased by $253,740 or 153% in the period ended March 31, 2010 compared to the same period in 2009. This increase in gross profit is due to an increase in revenue in the period ended March 31, 2010. The gross profit percentage to sales for Algeri project increased from 19% to 24% in the period ended March 31, 2010 compared to the same period in 2009. 26 Song Tranh Project The revenues from the Song Tranh Project increased by $213,720 or 48% for the period ended March 31, 2010 compared to the same period in 2009. The revenue for 2010 included the revenue generated from tunnel concrete lining as well as tunnel excavation work compared to revenue only from tunnel excavation in 2009.The cost of goods sold for the Song Tranh project increased by $298,417 or 86% for the period ended March 31, 2010 compared to the same period in 2009. The percentage of cost of good sold to sale for this project was increased to 98% in 2010 compared to 78% in 2009. This increase of the cost of goods sold to sale in 2010 was caused by the extra volume of concrete lining due to an unfavorable geological condition for which we were not yet compensated from the customer.The gross profit from Song Tranh project decreased by $84,697 or 86% in the period ended March 31, 2010 compared to the same period in 2009. The gross profit percentage to sales for Song Tranh project decreased from 22% to 2% in the period ended March 31, 2010 compared to the same period in 2009. Dong Nai 3 The revenues from the Dong Nai 3 Project increased by $707,898 or 395% for the period ended March 31, 2010 compared to the same period in 2009. The cost of goods sold from the Dong Nai 3 project increased by $645,890 or 449% for the period ended March 31, 2010 compared to the same period in 2009. The gross profit from Dong Nai 3 project was increased by $62,008 or 175% in the period ended March 31, 2010 compared to the same period in 2009. The gross profit percentage to sales for Dong Nai 3 project decreased from 20% to 11% in the period ended March 31, 2010 compared to the same period in 2009. This decrease in gross profit percentage to sales is due to price increases of construction materials from the previous year. Ta Trach The revenues from the Ta Trach Project increased by $698,315 or 309% for the period ended March 31, 2010 compared to the same period in 2009. The cost of goods sold from Ta Trach project increased by $582,201 or 292% for the period ended March 31, 2010 compared to the same period in 2009. The percentage of cost of goods sold to sale for this project was decreased to 85% in 2010 compared to 88% in 2009. The gross profit from Ta Trach project increased by $116,114 or 443% in the period ended March 31, 2010 compared to the same period in 2009. This increase in gross profit is due to an increase in revenue in the period ended March 31, 2010 as the project progressed compared to a small operation as the project started in 2009 . As a result of the increased scale, the gross profit percentage to sales for the Ta Trach project also increased from 12% to 15% in the period ended March 31, 2010 compared to the same period in 2009. 27 Cost of production Costs of Goods Sold were $13,276,862 and $9,787,665 for the periods ended March 31, 2010 and 2009, respectively. Cost of Goods sold includes capitalization of interest expenses of $935,238 and $782,138 for the periods ended March 31, 2010 and 2009, respectively. The increase in capitalization of interest was due to new loans added in 2010. Cost of Goods Sold (without capitalization of interest expenses) increased by $3,336,097 or 37% to $12,341,624 for the period ending March 31, 2010 from $9,005,527 for the period ending March 31, 2009. Cost of Goods sold excluding capitalization of interest expenses as a percentage of sales increases by 9% to 85% for the period ended March 31, 2010 from 76% of sales for the same period in 2009. The increase of cost goods sold from civil construction and mining as a percentage of sales was due to an increase in price of main materials as fuels ( increase 30%), steel (increase 30%), cement, materials and spare parts.The cost overruns can be resulted from weather conditions, geological difficulties, labor costs increases and high interest on project loans which may not recoverable based on contract stipulations, claims or change orders. The Company’s cost of goods sold for civil construction for the period ended March 31, 2010 was $9,112,185, of which as a percentage of sales increased by 8% to 90% for the period ended March 31, 2010 from 82% of sales for the period ended March 31, 2009. Company’s cost of goods sold for mining construction for the period ended March 31, 2010 was $743,720, of which as a percentage of sales was 97%. Company’s cost of goods sold from other operations (i.e. leasing machinery and equipment, selling steel fabrication) for the period ended March 31, 2010 was $3,420,957, of which as a percentage of sales increased by 4% to 91% for the period ended March 31, 2010 from 87% for the same period in 2009. Gross Profit Gross profit for the three-months ended March 31, 2010 was $1,325,444 or 9% of sales compared to $2,066,577 or 17% of sales for the three-months ended March 31, 2009. The decrease in gross profit was primarily due to a decrease in gross profit of $846,615 from civil construction from $1,815,000 to $968,385 in the first quarter 2009 and 2010. The gross profit percentage for civil construction projects decreased to 10% in the first quarter of 2010 compared to 18% in 2009.This decrease in gross profit percentage was primarily due to an increase in price of construction materials and some unfavorable geological conditions, as described above in “Comparisons for Major Projects”. The gross profit from commercial activities increased by $81,856, and the gross profit percentage decreased from 13% to 9%. This decrease is mainly due to a decrease in the demand in trading which caused smaller margins in 2010 as compared to the higher margins in the first quarter of 2009. Operating Expenses The company’s general and administrative costs for the three-months ended March 31, 2010 were $1,754,913 compared to $1,467,137 for the same period in 2009, an increase of $287,776. The increase was mainly due to the following · Payroll expense increased by $108,598 to $769,376 for the three-months ended March 31, 2010 from $660,778 for the same period in 2009. · Rent expense decreased by $13,576 to $119,602 for the three-months ended March 31, 2010 from $133,178 for the same period in 2009. · Administrative cost of corporate office (mainly audit fees, legal fees and consulting fees) increased by $115,226 to $296,945 for the three-months ended March 31, 2010 from $181,719 for the same period in 2009 as a result of additional SEC filings. · Selling expenses increased by $120,516 to $138,835 for the three-months ended March 31, 2010 from $18,319 for the same period in 2009. · Other administrative cost of subsidiaries increased by $77,530 to $568,991 for the three-months ended March 31, 2010 from $491,461 for the same period in 2009. Bad debt expenses for the period ended March 31, 2010 was $222,290 compared to $30,286 for the same period in 2009. The increase in bad debt expense is due to an increase in the allowance for uncollectible amounts. Pursuant to accounting policy, the allowance accounts are based on management’s judgment andat minimum are calculated based on the aging of the accounts receivables. As the age of our accounts receivable increased, our allowance has increased. During the period ended March 31, 2010, for accounts receivable over 181 days increased from 20% of our total accounts receivable as of December 31, 2009 to 22% of our total accounts receivable as of March 31, 2010 and the accounts receivable over 360 days increased from 10% of our total accounts receivable as of December 31, 2009 to 16% of our total accounts receivable as of March 31, 2010. The increase in accounts receivable over 360 days was primarily related to the aging of an account balance for one ofthe Company’s major customers. The activities in the allowance accounts are as follows; Allowance Account Balance December 31, 2009 Bad Debt Allowance Expense Charge-offs and Recoveries** Reserve for Cavico Mining at Dec. 31, 2009 Balance March 31, 2010 Accounts receivable – trade $ 751,940 $ 222,290 * $ (32,258 ) 268,738 $ 1,210,710 Work in process 123,325 40,858 *** (4,011 ) 60,537 220,709 Long-term work in process 517,291 407,048 *** (16,820 ) 591,645 1,499,164 Long-term retention 57,157 - (27,291 ) - 29,866 Total $ 1,449,713 $ 670,196 $ (80,380 ) 920,920 $ 2,960,449 *Amount agrees to income statement caption “Bad debt expenses”. ** Recoveries were immaterial in this period. Currency rate differentials between the periods are included in this column. *** These amountsare charged to cost of goods sold. 28 Other Income (expenses) The total other expenses decreased by $111,063 to $218,490 for the three-months ended March 31, 2010 from $329,553 for the three-months ended March 31, 2009. This increase in other income (expense) in 2010 is mainly due to a decrease of $21,322 interest income to $24,295 for the three-months ended March 31, 2010 compared to $45,617 in the same period in 2009. Other income also includes gain from disposal of fixed assets of $-0- for the three-months ended March 31, 2010 compared to $8,193 in 2009 and $154,159 gain on investment at acquisition for the three months ended March 31, 2010 compared to $-0- in 2009. Other income during the three-months ended March 31, 2010 was $16,210 compared to $16,569 as expenses for the same period in 2009. In addition, loss on foreign currency exchange of $12,654 was recorded for the three months ended March 31, 2010 compared to gain of $65,500 in the comparable prior period. This relates to re-measurement of debts in different currencies. Interest expenses excluding capitalized interest decreased by $56,541 to $400,500 for the three-months ended March 31, 2010 from $457,041 for the same period in 2009. The Company’s income before interest, depreciation and amortization, income tax and non-controlling interest for the periods ended March 31, 2010 and 2009 was $864,989 and $2,141,299, respectively. Net Income The Company had net loss of $1,206,022 and $4,932 for the three-months ended March 31, 2010 and 2009, respectively. The net loss for the Company excluding net income attributable to non-controlling interest was $1,485,187 compared to a loss of $70,386 for the same period in 2009. The net loss per share was ($0.49) and ($0.02) for the three-months ended March 31, 2010 and 2009, respectively. Liquidity and Capital Resources The Company’s working capital deficit as of March 31, 2010 increased by $7,455,880 to $31,084,461 compared to $23,628,581 as of December 31, 2009 as current assets increased less than the increase in current liabilities. The major factors contributing to this decrease in working capital as of March 31, 2010 compared to December 31, 2009 were an increase of $3,792,057 in current construction work in process compared to an increase of $7,399,736 in current notes payable and an increase of $1,776,240 in advances from customers. Generally in Vietnam, bank loans are granted on a yearly basis and renewed each year. The Company has $62,140,440 in maturing debts in 2010. As of March 31, 2010, we had $3,332,279 in cash, current accounts receivable of $15,861,299, an inventory of $4,127,236, a construction WIP of $29,673,180 and net fixed assets of $29,278,848. Our current accounts receivable was increased by $51,310 from the prior year end. Our current construction WIP for the current period was increased by $3,792,057 from the prior year end. We anticipate our accounts receivable and inventory will continue to increase in 2010 as we completed and added more new projects. We have current receivables, long-term receivables and work in process with the following characteristics: March31,2010 December31,2009 Accounts receivable -trade- net $ $ Receivable – other Work in process Receivables and advances from related parties Long-term retention receivables Long-term work in process Accounts receivable - trade are generated from civil construction projects as well as from our other commercial activities. We receive payment on our accounts receivable for major projects after two certificates are received. The first certificate, a “certificate of completed work,” is a certificate received from the customer we perform the work and the work has passed the customer’s technical quality examination. The second certificate, a “certificate of payment,” is a certificate that the customer issues to approve payment. Depending on the project, payment is made within 30 days to 105 days after receiving the certificates. At March 31, 2010, the balance of accounts receivable-trade that was outstanding for more than six months was $6,498,486, $4,440,177 of this amount was from the Buonkuop, Daksrong, Dakmi 4 and Buon tuasha projects. Management believes reserves for uncollectable amounts, which are provided based on past experience and a specific analysis of the accounts, are sufficient. Although we expect to collect amounts due, actual collections may differ from the estimated amounts. As of March 31, 2010, we had a reserve for doubtful accounts of $1,210,710. We do not have liens or collateral rights on these projects but these projects have the support and financial backing of the Government of Vietnam. Receivable – other consists of $2,470,385 of advances, $2,937,732 of prepayments to suppliers and $3,750,211 of other short-term receivables. These receivables are generated from civil construction and mining construction projects as well as from our other commercial activities. Advances include monies advanced for miscellaneous expenses such as business travel costs, selling costs and material purchases. As of March 31, 2010, the entire balance is expected to be collected or expensed within the year. Advances and prepayments to our supplies are for works to be performed on our contracts. The execution of the work and the approval by the necessary Vietnamese agencies can take up to a year. We expect to collect all amounts due and this expectation is supported by past collection history. Work in process and Long-term work in process includes the costs of production such as materials, labor, overhead and interest cost on projects not yet recognized as revenue. The revenue is recognized when the work is completed and the customer certifies completion. There are no contractual provisions that prevent our work in process from being collected. As of March 31, 2010, the balance of work in process was $40,632,994 of which approximately $23,224,185 was over 6 month from various projects. These amounts are billed or expected to be billed as follows: expected to bill $3,636,641 by June 30, 2010, expected to bill $13,342,726 by December 31, 2010. The largest work in process balances are for the Ban Ve Hydropower Project, the Buon Tua Srah Hydropower Project, Song Tranh Hydropower project and A Luoi Hydropower project, which totals approximately $12,947,285. As of March 31, 2010, we had reserved $1,719,873 against work in process balances. 29 Included in the current work in process over six months old are (1) work completed but the examined by consultant to grant a certificate of completion for payment (2)preparation and temporary facility work for whole project which is included in the unit rate which will be paid gradually by every certificate of payment to the end of the project (3)additional work performed based on the instruction and agreement with the customer but waiting for the approval of the payment rate from the customer. Long-term work in process is $10,959,814 as of March 31, 2010. The long-term work in process will be billed and collected after the project owner certifies the work. We are not currently aware of any factors that would cause the ultimate timing of collections to change. We have determined that the reserves against work in process were sufficient for both short term and long term work in process. Receivables and advances from related parties include advances to management and employees include miscellaneous expenses such as business travel costs, selling costs and material purchases. Our policy is to receive expense reports for these amounts and move them to the appropriate expense account. If an expense report is not turned in, these advances can be deducted from the salary of the related individuals. These loans were made with no interest, not secured and due on demand. We had loans receivable in the amounts of $385,961 and advances of $742,789 as of March 31, 2010. Long term retention receivable has a balance of $12,955,560 at March 31, 2010. We attempt to shift our construction risks to our customers. We do, however, provide a warranty period of two to three year after completion of the construction contract. Long-term retention receivables are typically paid within two years after the completion of a construction project. The amounts outstanding for more than two years have not been paid pursuant to the payment terms of the Company’s contracts. We expect to collect these amounts within two years after the completion of the applicable construction contract. Our customers generally keep the retention of 5 to 15 percent of the contract amount until the warranty period expires. The largest long-term retention receivable balances are for the Dai Ninh Hydropower Project, the Buon Kuop Hydropower Project, ALuoi Hydropower Project and the Buon Tua Srah Hydropower Project. All four projects are current in their payments and there are no known disputes regarding the work performed to date. For example, our construction contract for Buon Kuop hydro power was scheduled to run from June 2004 to June 2009. Our accumulated revenue at Buon Kuop from June 2004 to June 2009 was approximately $20 million. Since 5% of the revenue is held by as long-term retention, $1 million is held by the customer as long-term retention. Since the construction of this project was completed in June 2009, this $1 million and any other long-term retention balance associated with this project would be expected to be paid in June 2011. When paid, a portion of the long-term retention receivable will be seven years old but will still be paid in accordance with the contractual terms of the contract. We believe that the Buon Kuop long-term retention receivable, along with our other long-term retention receivables will be collected when due under each contract’s terms. We have received 100% of the retention from the contracts completed upon the expiration of warranty periods such as 2B Hai Van project or A Luoi Road project. Current liabilities-Our total current liabilities as of March 31, 2010 were $99,311,866 which was increased by $9,794,136 from the prior year end. The current liabilities were represented mainly accounts payable of $17,263,420, accrued expenses of $7,774,223, advances from customers of $8,663,798, and short term loans, including loans from related parties of $62,344,019. Advances from customers increasedmainly due to Daksin project for which we received approximately $1.7 million during the period ended March 31, 2010. Current Notes payable including loans from related parties increased by $7,383,224 from the prior year end. This increase is mainly due to an increase in financial needs for new projects such as Ta Trach Dam, Ngan Truoi Dam,. At March 31, 2010, the Company's current liabilities exceeded current assets by $31,084,461. 30 Construction loans-At March 31, 2010, we had $68,030,434 in construction loans, of which $62,140,440 are classified as short-term construction loans with annual interest rates ranging from 10% to 17%. We obtain these short-term construction loans to finance our civil construction and mining projects. Most of these loans are unsecured except a few loan secured by equipment, but the bank controls the disbursement of funds in the following manner. These construction loans are made by the banks for a specific project. Disbursements on these construction loans are designed to pay for expenses of a project as the work progresses. Banks will typically only disburse funds under these construction loans for equipment, supplies and other expenses for the specific project. In most instances, the bank will allow us to pay only to the supplier or subcontractor that the bank approves for payment. No funds are disbursed for other corporate purposes. The amount of outstanding construction loans secured by equipment and other assets, which are mostly major construction equipment, at March 31, 2010 was approximately $15.6 million, 23% of total construction loans. These loans mature from January 2010 through September 2013. Each time we begin a construction project, we obtain a loan from one of several banks to purchase equipment supplies and mobilize our employees and materials to the worksite. As we complete a percentage of each construction project, our customer certifies our work in process and every month, our customer or its financing source, pays us the interim payment for our completed work, less a retention percentage (which we will collect at the end of the warranty period). When the payment is received, it is put into the deposit account which was set up with the bank upon signing the construction loan and from which we repay the bank for monthly interest and principal when due. The remaining balance of this account will be used by the company for expenses related to this contract or corporate purposes. When we need to pay to the suppliers or sub-contractors and other expenditures related to the contract, we submit to the bank documents such as supply contracts, subcontractor contract, invoices or demand letters. Upon approval of our submission, the bank issues Indebtedness Certificate. After this process, the bank transfers the funds to our bank account so that the payments can be made to our suppliers or sub-contractors. Events that may prevent us from obtaining additional funding from the banks include: (i) use of presently borrowed funds borrowed for unauthorized purposes, (ii) cash flows from the relevant construction contract being significantly lower than estimated, and (iii) a material downturn in our overall financial position. We maintain lines of credit with various banks and as of March 31, 2010, the outstanding balance was $38.5 million and available balances were $54.9 million as of March 31, 2010. The banks do not have any financial covenants. Since these lines of credits are linked to construction contracts, however, our ability to draw down on these lines of credit is controlled by the banks. It is the general practice of Vietnamese banks to give short term loans for each construction contract and make the loans renewable every year until the construction contract completed. As a result, the loans are classified as current liabilities. Our retention receivables and a portion of our work in process, however, are classified as long-term assets. As a result, our working capital deficit as of March 31, 2010 was $31,084,461. As of March 31, 2010, long-term retention receivables and long-term work in process totaled $23,915,374. We expect to renew these loans with the banks and repay the balances as we complete our projects. During the period ended March 31, 2010, we made $20,176,475 of payments on our notes payable. We also needed to draw down $25,413,294 from our notes payable to finance our construction projects. Although a substantial majority of our loans are not secured by our assets other than our work in process and receivables, our banks decision not to renew these loans or our failure to repay these loans could have important consequences including the following: • it may limit our ability to borrow money or issue equity to finance our working capital, construction projects or capital projects or other purposes; • it may limit our flexibility in planning for, or reacting to, changes in our operations or business; • a substantial portion of our cash flow from operations could be dedicated to the repayment of our indebtedness and would not be available for other purposes; • there would be a material adverse effect on our business and financial condition if we were unable to service our indebtedness or obtain additional financing, as needed; and • It may result in the banks repossessing up to $26.8 million of our equipment and other assets. Cash flows The Company used cash of $3,981,174 in operating activities for the three-months ended March 31, 2010 compared to $991,045 from operating activities for the same period in 2009. The major reasons are a decrease in advances from customer of $2,098,249 in 2010 compared to $2,715,549 in 2009, a decrease in account payable and accrual expenses in the amount of $2,519,975 and $3,556,123 during the period ended March 31, 2010 and 2009, respectively and due to an increase in account receivable and other current assets of $4,970,360 during the period ended March 31, 2010 from $3,353,405 in 2009. In investing activities, the Company used net cash of $689,672 for the three-month ended March 31, 2010, nearly all as a result of $747,796 for the purchase of investments in nonconsolidated company and $98,795 for the purchase of fixed assets, which primarily consisted of purchases of vehicles, equipment and machinery. During the three-month ended March 31, 2009, the Company used cash of $934,520 in investing activities, such as procurement of property and equipment totaling $911,334 and investment in other entities totaling $32,402 and received $9,216 from sale of fixed assets. During the three-month ended March 31, 2010, the Company generated cash flows of $5,704,741 from financing activities, which included $25,413,294 from loan proceeds and repayments for loans of $20,176,475. During the three-month ended March 31, 2009, the Company generated cash flows of $2,321,855 from financing activities including $19,180,245 in repayments of loans to others and $21,587,111 from loan proceeds. The Company generated net loss of $1,206,022 and $4,932 including income amounts attributed to noncontrolling interests in subsidiaries of $279,165 and $65,454 for the three-month ended March 31, 2010 and 2009, respectively. As of March 31, 2010, the Company had a contract backlog of approximately $314.2 million. We intend to meet our liquidity requirements, including capital expenditures related to the purchase of equipment, purchase of materials, and the expansion of our business, through cash flow provided by operations and funds raised through cash investments. We may also use short term bank loans to meet our liquidity requirements. There is no assurance, however, that without funds we will ultimately be able to carry out our business. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements as of March 31, 2010 that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. 31 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The following discussion about Cavico Corp’s market risk involves forward-looking statements. Actual results could differ materially from those projected in the forward-looking statements. Currency Fluctuations and Foreign Currency Risk Substantially all of our operations are conducted in Vietnam. All of our sales and purchases are conducted in Vietnamese Dong, which is the official currency of Vietnam. As a result, the effect of the fluctuations of exchange rates is considered minimal to our business operations. Substantially all of our revenues and expenses are denominated in Dong. However, we use the United States dollar for financial reporting purposes. Exchange rate fluctuations may adversely affect the value, in U.S. dollar terms, of our net assets and income derived from operations in Vietnam. Interest Rate Risk We do not have significant interest rate risk, as most of our debt obligations are primarily short-term in nature, with fixed interest rates. Credit Risk We have not experienced significant credit risk, as our major customers are government related and have good payment records. Our receivables are monitored regularly by our credit managers. Inflation Risk Vietnam is currently experiencing high inflation. The inflation rate for three months ended March 31, 2009 has been 14.47%. ITEM 4T - CONTROLS AND PROCEDURES Evaluation of Disclosure and Procedures We have adopted and maintain disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that are designed to ensure that information required to be disclosed in our reports under the Exchange Act, is recorded, processed, summarized and reported within the time periods required under the SEC’s rules and forms and that the information is gathered and communicated to our management, including our Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer), as appropriate, to allow for timely decisions regarding required disclosure. As required by SEC Rule 15d-15(b), our Chief Executive Officer and Chief Financial Officer carried out an evaluation under the supervision and with the participation of our management, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rule 15d-14 as of the end of the period covered by this report. Based on the foregoing evaluation, they have concluded that our disclosure controls and procedures are not effective in timely alerting them to material information required to be included in our periodic SEC filings and to ensure that information required to be disclosed in our periodic SEC filings is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure about our internal control over financial reporting. 32 Changes in Internal Controls There have been no changes in our internal control over financial reporting during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 33 PART II - OTHER INFORMATION Item 1-Legal Proceedings We are involved in litigation and other legal matters arising in the normal course of business. In the opinion of management the recovery or liability, if any, under any of these matters will not have a material effect on our consolidated financial position, results of operations or cash flows. Item 1A-Risk Factors There have been no material changes from the disclosure provided in Part 1, Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2009. Item 2-Unregistered Sales of Equity Securities and Use of Proceeds None Item 3-Defaults Upon Senior Securities None. Item 4-Submission of Matters to a Vote of Security Holders None . Item 5- Other Information None Item 6-Exhibits (a) Exhibits Number Description CEO certification by the Principal Executive Officer pursuant to Section 302 ofThe Sarbanes – Oxley Act of 2002. CFO certification by the Principal Financial Officer pursuant to Section 302 ofThe Sarbanes – Oxley Act of 2002. CEO certification by the Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. CFO certification by the Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 34 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAVICO CORPORATION Date: September 16, 2010 /s/ Ha Quang Bui Ha Quang Bui Chairman of the Board, President and Chief Executive Officer Principal Executive Officer Date: September 16, 2010 /s/ Bao Quoc Tran Bao Quoc Tran Principal Accounting Officer Date: September 16, 2010 /s/ June Kim June Kim Chief Financial Officer Principal Financial Officer 35
